                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Jennifer Hinyub ,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               1:20-cv-89-MR-WCM
                                      )
                  vs.                 )
                                      )
     AA Recovery Solutions, Inc. ,    )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 5, 2020 Order.

                                               October 5, 2020




      Case 1:20-cv-00089-MR-WCM Document 12 Filed 10/05/20 Page 1 of 1
